185 F.2d 397
CITY OF FORT WORTH,v.UNITED STATES.
No. 13323.
United States Court of Appeals, Fifth Circuit.
Dec. 6, 1950.

R. E. Rouer, Heard L. Floore, Fort Worth, Tex., for appellant.
John C. Harrington, Atty., Dept. of Justice, Washington, D. C., A. Devitt Vanech, Asst. Atty. Gen., J. Edward Williams, Acting Asst. Atty. Gen., John F. Cotter, Roger P. Marquis, and Wilma C. Martin, Attys.  Dept. of Justice, all of Washington, D. C., Frank B. Potter, U. S. Atty., Fort Worth, Tex., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES and RUSSELL, Circuit Judges.
HOLMES, Circuit Judge.


1
This appeal is from an order granting an interlocutory injunction against the City of Fort Worth, restraining it from refusing to receive sewage from the sewerage systems of the cities of River Oaks and White Settlements, and from prosecuting two certain suits now pending in the 17th District Court of Tarrant County, Texas.  We think the injunction was wrongfully sued out and should be dissolved.


2
There is no imminent threat or present danger of the City of Fort Worth refusing to receive said sewage.  The United States is not a party to said suits in the state court, and we see no reason why these actions and the one in the federal court should not be permitted to proceed to judgment in regular course, with a race of diligence as to which first comes to final judgment. Not being an actual or indispensable party to the suits in the state court, the United States will not be bound by any judgment rendered therein.  Kline v. Burke Const.  Co., 260 U.S. 226, 43 S. Ct. 79, 67 L. Ed. 226.


3
The order appealed from is reversed, the injunction dissolved, and the cause remanded for further proceedings not inconsistent with this opinion.